Citation Nr: 1821366	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-33 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial disability rating for depression in excess of 30 percent from August 7, 2009 to January 25, 2015, and in excess of 50 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Joel Ban, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a September 2016 Travel Board hearing.  A transcript of that proceeding is associated with the claims file.

During the pendency of the appeal, the Veteran and his representative raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  When a request for a TDIU is made during the pendency of a claim for an increase, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that VA's duty to assist in the development of the claim has not been satisfied.  Specifically, the RO did not attempt to obtain outstanding Social Security Administration (SSA) records, which are likely to be relevant to both issues on appeal.  See May 2014 VA examination report (noting Veteran brought SSA disability benefits claim documents showing SSA awarded disability benefits in part for psychiatric and alcohol abuse issues; Veteran reported SSA had awarded him disability benefits in 2011).  Therefore, a remand is necessary.

Furthermore, the last VA examination was conducted in February 2015, more than three years ago.  As this matter must be remanded to obtain the outstanding SSA records, the RO also should afford the Veteran an updated VA examination to assess the current nature and severity of his service-connected depression.  The VA examiner specifically should discuss the functional impact of the Veteran's service-connected depression on his ability to work.

Updated VA treatment records also should be associated with the file upon remand.

As the TDIU claim is inextricably intertwined with the remanded increased rating claim, it will also be remanded pending adjudication of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notification letter:

a. informing him of the evidence needed to substantiate a claim for TDIU and asking him to submit a completed VA Form 21-8940; and

b. asking him to submit all records that he has in his possession regarding his SSA disability benefits claim.  See May 2014 VA examination report (noting Veteran brought SSA disability benefits claim documents to the VA examination).

2. Obtain and associate with the claims file all outstanding SSA disability benefits claim records.  Do so regardless of whether the Veteran or his representative responds to the letter per Step 1 above.  Document all such efforts and any negative responses in the claims file.  

3. Obtain and associate with the record the Veteran's updated medical records from the Salt Lake City, Utah VA Medical Center (including all associated outpatient clinics) from January 2015 to the present.

4. Then, only after completing all steps above, to the extent possible, schedule a VA examination with a mental health professional to address the current nature, symptoms, and severity of his service-connected depression.

If the examiner concludes that any identified current symptoms or impairments are not due to his service-connected depression, but rather due to his non-service connected posttraumatic stress disorder, or any other non-service connected conditions, then the examiner must explain which symptoms and impairments are not due to the service-connected depression, if possible.  

The examiner must comment on the functional impact of the Veteran's service-connected depression on his ability to work, with a full supporting rationale.

If any of the findings requested above are not possible without resort to mere speculation, then the examiner must explain why. 

5. After completing the above and any other development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and afforded the appropriate time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




